     Case 1:19-cv-01343-DAD-HBK Document 57 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   YAKINI DEANDRE BYRD,                             No. 1:19-cv-01343-DAD-HBK (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
14   F. SERRANO,                                      PLAINTIFF’S MOTION FOR LEAVE TO
                                                      FILE A SECOND AMENDED COMPLAINT
15                      Defendant.
                                                      (Doc. Nos. 52, 54)
16

17

18          Plaintiff Yakini Deandre Byrd is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action pursuant to 42 U.S.C. § 1983. This action was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 5, 2021, the assigned magistrate judge issued findings and recommendations

22   recommending that plaintiff’s motion for leave to file a second amended complaint (Doc. No. 52)

23   be denied. (Doc. No. 54.) Therein, the magistrate judge found that plaintiff failed to first show

24   good cause to modify the discovery and scheduling order under Federal Rule of Civil Procedure

25   16, and pursuant to that scheduling order, the deadline to amend the pleadings was March 4,

26   2021—several months before plaintiff filed the pending motion seeking leave to file a second

27   amended complaint on July 1, 2021. (Id. at 1–2.) In addition, because plaintiff seeks only to add

28   as a named defendant the California Department of Corrections and Rehabilitation (“CDCR”)—a
                                                      1
     Case 1:19-cv-01343-DAD-HBK Document 57 Filed 08/31/21 Page 2 of 2


 1   state agency that is entitled to Eleventh Amendment immunity from liability in § 1983 actions

 2   unless explicitly waived—the magistrate judge also found that granting plaintiff leave to file a

 3   second amended complaint would be futile. (Id. at 2–3.) Those findings and recommendations

 4   were served on the parties and contained notice that any objections thereto were to be filed within

 5   fourteen (14) days after service. (Id. at 3.) To date, no objections to the pending findings and

 6   recommendations have been filed, and the time in which to do so has now passed.

 7          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 8   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 9   and recommendations to be supported by the record and by proper analysis.

10          Accordingly:

11          1.      The findings and recommendations issued on August 5, 2021 (Doc. No. 54) are

12                  adopted in full;

13          2.      Plaintiff’s motion seeking leave to file a second amended complaint (Doc. No. 52)

14                  is denied; and

15          3.      This action is referred back to the assigned magistrate judge for further

16                  proceedings.

17   IT IS SO ORDERED.
18
        Dated:     August 30, 2021
19                                                        UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                      2
